WHEELER, District Judge.
The question is whether this copper-wire gauze is of “bolting cloths, especially for milling purposes, but not suitable for the manufacture of wearing apparel,” under Tariff Act Aug. 28, 1894, c. 349, § 2, Free List, par. 407, 28 Stat. 538. That it is not suitable for wearing apparel is apparent. It is a kind of cloth, and, as such, is found to be used as bolting cloth for milling purposes; so it appears to come within the description of that paragraph.
Decision affirmed.